Citation Nr: 0504060	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  04- 04 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 until June 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a May 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Boise, Idaho.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  The veteran should also be 
requested to provide any evidence in his possession, 
pertinent to the appeal, to VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The record does not reflect that 
the veteran has been provided VCAA notice relative to the 
issue on appeal.

The Board additionally observes that the veteran was notified 
by a letter dated September 23, 2004 that his case had been 
certified to the Board for appellate review.  A copy of such 
correspondence was issued to the Military Order of the Purple 
Heart (MOPH).  However, that organization does not represent 
the veteran.  The mistake appears to have occurred as a 
result of a VA Form 21-22 for another veteran, represented by 
MOPH, being inadvertently associated with the present 
veteran's claims folder.  As the certification letter should 
have been copied to the Veterans of Foreign Wars of the 
United States (VFW), the September 2004 mailing is 
procedurally deficient.  Therefore, the RO must resend the 
letter, this time copying the appropriate accredited 
representative.  

Moreover, it is noted that, while the file does contain a VA 
Form 646, Statement of Accredited Representation in Appealed 
Case, it is unclear whether that document was properly 
submitted by the veteran's actual representative or 
mistakenly submitted by personnel of the MOPH.  Although that 
document was signed by a named individual, the organization 
to which that individual is affiliated was not specified.  
Clarification of this matter would ensure that the veteran's 
accredited representative has the opportunity to submit 
argument on behalf of the veteran, prior to certification of 
the appeal to the Board.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Issue a VCAA notice letter relative 
to the specific issue on appeal in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159 (2004), and any other 
applicable legal precedent.  The letter 
must apprise the veteran and his 
representative of the information and 
evidence necessary to substantiate a 
claim for VA benefits and which evidence, 
if any, the claimant is expected to 
obtain and submit, and which evidence 
will be retrieved by VA.  The veteran 
should also be requested to provide any 
evidence in his possession, pertinent to 
the appeal, to VA.

2.  The veteran's representative, VFW, 
should be contacted and requested to 
verify whether or not the individual who 
prepared and signed the June 2004 VA Form 
646, Statement of Accredited 
Representation in Appealed Case, is 
affiliated with VFW.  If not, VFW should 
be afforded an opportunity to submit a VA 
Form 646 or equivalent.  

3.  A copy of the September 23, 2004 
letter notifying that the veteran's 
appeal had been certified and transferred 
to the Board for appellate review should 
be issued to the veteran's accredited 
representative of record, V.F.W..

4.  If additional evidence is received, 
the RO must readjudicate the issue on 
appeal and consider all evidence received 
since issuance of the most recent 
Supplemental Statement of the Case.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




